Citation Nr: 1047912	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to August 1984.  
The Veteran died in December 2005.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116 (West 2002), VA announced a decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  On November 20, 2009, the Board 
was directed to stay action on all claims for service connection 
that could not be granted under current law but that potentially 
could be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  Effective August 31, 
2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia 
and other chronic B-cell leukemias, Parkinson's disease, and 
ischemic heart disease to the list of diseases associated with 
exposure to certain herbicide agents.  Further, on October 29, 
2010, the Secretary issued a memorandum lifting the stay of 
appeals affected by the new herbicide-related presumptions.  The 
memorandum notes that the stay of the adjudication of the 
affected claims is lifted effective October 30, 2010.  Therefore, 
the Board will proceed with adjudication of the appellant's 
claim.  




FINDINGS OF FACT

Myocardial infarction, the cause of the Veteran's death, is 
presumed to be related to exposure to herbicides coincident with 
service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, when a Veteran dies from a service connected 
disability, the Secretary shall pay Dependency and Indemnity 
Compensation (DIC) for such Veteran's surviving spouse, children 
or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death 
of a Veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  Id.  A service connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  38 C.F.R. 
§ 3.312(c)(1).  In determining whether the service connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the appellant asserts that the Veteran was exposed to an 
herbicide agent in service.  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2010).  In this 
case, the Veteran had active service in Vietnam from July 1966 to 
July 1967.  The Board notes that there is no affirmative evidence 
showing that the Veteran was not exposed to an herbicide agent in 
service.  As such, exposure to an herbicide agent is presumed.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected. Those diseases are listed in 38 C.F.R. § 
3.309(e) (2010).  The appellant asserts that diabetes mellitus 
contributed to the Veteran's death.  The Board notes that type II 
(adult-onset) diabetes mellitus is a presumed condition under 38 
C.F.R. § 3.309(e).  However, effective August 31, 2010, VA 
amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the 
list of diseases associated with exposure to certain herbicide 
agents.  The intended effect of this amendment was to establish 
presumptive service connection based on herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309 (2010).  The amendment specified that 
ischemic heart disease included acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina.  Id.  

In this case, the Veteran died in December 2005.  The Death 
Certificate shows that the immediate cause of death was anoxic 
encephalopathy due to myocardial infarction.  As the competent 
medical evidence demonstrates that his immediate cause of death 
was due to or a consequence of myocardial infarction, a condition 
specifically listed at 38 C.F.R. § 3.309(e) as newly revised 
effective August 31, 2010, the cause of his death is legally 
presumed to have been caused by his presumed exposure to certain 
herbicide agents.  The Board finds that myocardial infarction is 
presumed to be related to his exposure to herbicides coincident 
with his service in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307, 3.309 (2010).  As there is no substantial evidence of 
record to rebut these presumptions, entitlement to service 
connection for the cause of the Veteran's death is warranted.  
See 38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(e) (as amended effective August 31, 
2010, at 75 Fed. Reg. 53,202 (August 31, 2010), 3.312 (2010).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


